—Order, Surrogate’s Court, New York County (Renee Roth, S.), entered on or about March 5, 1998, which denied appellant’s motion to reject a Referee’s report concluding that all four members of the Joannides family had equal shares in Hazelton Realty Corp., confirmed said report, and ordered that, as a consequence of the deaths of Alice Joannides and George Joannides, Sr., respondent Elaine Joannides is the owner of 75% of the shares of Hazelton Realty Corp., unanimously affirmed, with costs.
There was ample evidentiary support for the Referee’s conclusion that ownership of the subject corporation had been held equally by the four members of the Joannides family, and, accordingly, the Surrogate’s confirmation of the Referee’s report was proper. Concur — Sullivan, J. P., Williams, Rubin, Andrias and Friedman, JJ.